Citation Nr: 0918668	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to a compensable disability rating for 
service connected hypertension.

4.  Entitlement to a disability rating in excess of 10 
percent for service connected peripheral neuropathy of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and March 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 


FINDINGS OF FACT

1.  The Veteran does not currently suffer from right or left 
knee disabilities.

2.  The Veteran's hypertension does not results in diastolic 
pressures predominantly 100 millimeters of mercury or greater 
or and systolic pressures predominantly 160 millimeters of 
mercury or greater and there is no evidence of a history of 
diastolic pressure of 100 millimeters of mercury or more.  

3.  The Veteran suffers from moderate incomplete paralysis of 
the external popliteal nerve after June 2006.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met prior to June 2006.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 8521 (2008).

5.  The criteria for an evaluation of 20 percent for 
peripheral neuropathy of the right lower extremity have been 
met after June 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 8521 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is seeking service connection for right and left 
knee disabilities.  He asserts that he has suffered from a 
persistent and chronic knee condition since his military 
service which ended in 1970.

Service treatment records show that the Veteran was treated 
for a twisted left knee in November and December 1967.  No 
physical findings were reported and a December 1967 X-ray was 
normal.  There is no further record of treatment for any knee 
pain or disability.  At separation from service in March 
1970, although the Veteran complained of a trick or locked 
knee, the separation medical examination did not note any 
knee problems and in fact indicated that the Veteran's lower 
extremities were normal.  

These service medical records, as a whole, are evidence 
against the Veteran's claims because the records tend to show 
that he had no chronic disability of the left knee or any 
injury to or disability of the right knee during service.  

A June 2005 VA treatment note and an April 2002 treatment 
note from Dr. F.G. report that the Veteran has had two right 
knee surgeries since service in the 70s and 80s.  According 
to the June 2005 note, they were to remove a Baker's cyst and 
for tendon repair.  According to a January 2003 treatment 
note from Dr. D.M., the Veteran had right knee surgery in 
1976.  A December 2005 VA treatment note reports arthroscopic 
surgery in 1988 and at his June 2006 VA examination, the 
Veteran reported right kneecap surgery in 1974.  

In September 2003, VA treatment notes show that the Veteran 
complained of left knee pain of three to four months duration 
since a fall.  An x-ray of the left knee showed an old 
adducter magnus insertion avulsion which is solid healed with 
a deformity, but was otherwise normal.  The Veteran was 
diagnosed with left knee pain and prescribed pain medication.  

VA treatment records such as those from December 2005 and 
March 2006 occasionally document complaints of chronic pain 
in the shoulders, hands, feet, low back, hip, and knee.  

However, at a VA general medical examination in June 2006, 
the Veteran did not mention his complaints of a chronic knee 
condition, providing highly probative evidence against his 
claims.

The importance of the VA examination in June 2006 is clear.  
At this time, the Veteran cited many problems, but made no 
mention of a knee problem.  

Some evidence shows only that the Veteran experiences knee 
pain.  The record is absent for any evidence of an underlying 
pathology, let alone an attribution of his knee pain to 
service nearly 40 years ago.  Furthermore, the normal x-rays 
of his left knee during service and in September 2003 are 
evidence that he does not have a knee disability other than 
pain.

While the Veteran has had treatment for this condition, 
without a pathology to which his reported knee pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran's knee 
pain does not, standing alone, constitute current 
disabilities.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such active 
service injury or disease has resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this case, the Board finds 
that the service and post-service medical record, as a whole, 
provides evidence against a finding that the Veteran has a 
bilateral knee disability at this time.

In any event, the Board also finds that even if it were to 
find that the Veteran has a bilateral knee disability, the 
service and post-service medical records would provide 
evidence against a finding that this disability is related to 
service.

The post-service record indicates, a best, a problem that did 
not exist until many years after service.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints).

Based on the above, the preponderance of the evidence is 
against the Veteran's claims for entitlement to service 
connection for right and left knee disabilities.  These 
claims must be denied because the first essential criterion 
for the grant of service connection, competent evidence of a 
current disability, has not been met.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims; hereinafter the Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

Hypertension

Service connection for hypertension was established in a 
March 2006 rating decision in which the RO assigned a non 
compensable (0 percent) evaluation, effective from December 
2003.

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  

A 20 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  Id.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.

There is no evidence of record that the Veteran's diastolic 
pressure is predominantly 100 or more, or, that his systolic 
pressure is predominantly 160 or more.  At a VA examination 
in March 2005, the Veteran's blood pressure was 120/80 taken 
three times while lying down.  At a June 2006 VA examination, 
his blood pressure was 138/64, 122/64, and 124/70.  VA 
treatment records from May 2007, the most current of record, 
shows that the Veteran's blood pressure is 132/65.  

It appears from the evidence of record that the Veteran has 
for many years controlled his hypertension with continuous 
medication.  However, to be afforded a minimum rating under 
Diagnostic Code 7101, the Veteran's hypertension must require 
continuous medication for control and have a history of 
diastolic pressure predominantly 100 or more.  A January 1998 
treatment record from Dr. S.L. notes a blood pressure of 
172/92 and treatment records from Dr. F.G. show diastolic 
pressure in the 90s and systolic pressure in the 150s 
throughout 1999.  These are the highest diastolic readings of 
record that the Board could find and they are not 
predominantly 100mm or greater.  There is no evidence of 
record that the Veteran has a history of diastolic pressure 
of 100mm or greater and the Veteran has not suggested that 
such evidence is available.  Rather, he merely argues in his 
May 2006 substantive appeal that his hypertension is worse 
than reflected by his current evaluation.  

Thus, as there is no evidence of hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more and a 
requirement continuous medication for control, a disability 
rating in excess of 0 percent is not warranted for any period 
on appeal.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Peripheral Neuropathy

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity was granted in an April 2005 
rating decision and assigned an initial disability rating of 
10 percent, effective December 2003.  The Veteran was rated 
under Diagnostic Code 8521, Paralysis of the external 
popliteal nerve (common peroneal).

Under Diagnostic Code 8521, an evaluation of 10 percent is 
assigned for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

VA treatment records from December 2003 show that the Veteran 
had an abnormal sensory examination of the right foot, with 
no proprioception on the right side and decreased sensation 
to the right ankle.  However, the dorsalis pedis and 
posterior tibial pulses were present and normal.  The Veteran 
had no complaints of foot pain.

At a March 2005 VA examination, the Veteran's peripheral 
pulses were palpable in both carotids and radials, and not 
palpable in the femorals, dorsalis pedis, or posterior 
tibials, except for the left dorsalis pedis pulse which was 
palpable.  Vibratory sense was forceful and normal in the 
left ankle, and barely perceptible in the right ankle where 
the Veteran has had frequent surgeries.  The examiner 
diagnosed the Veteran with very mild diabetic neuropathy with 
associated peripheral arterial disease.  

At the June 2006 VA examination, the Veteran complained of 
burning pain in his feet bilaterally and states that the pain 
has progresses and now goes up to his knees.  He reported 
that his right foot is worse than his left and that he 
experiences burning and numbness all the time in his right 
foot.  The Veteran also has a diagnosis of Charcot feet 
secondary to his diabetes mellitus for which he is service 
connected, as well as severe arthritic changes to his feet.  
On examination, vibratory sensation was decreased from the 
right knee to the right foot.  Vibratory sensation was intact 
to the bilateral upper extremities.  The Veteran had 
decreased light touch sensation from the knee to the foot 
bilaterally.  However light touch sensation was intact to the 
bilateral upper extremities, although the Veteran did exhibit 
decreased monofilament touch.  His skin was observed to be 
pink and warm to the touch, with some hair loss noted, but no 
ulcerations on the feet.  The examiner diagnosed the Veteran 
with bilateral peripheral neuropathy secondary to diabetes 
mellitus.

The finding from the June 2006 VA examination suggest that 
the Veteran's peripheral neuropathy of the right lower 
extremity has worsened, with the burning and numbness 
spreading from the Veteran's foot up his calf to his right 
knee.  Accordingly, the Board finds that the Veteran's 
peripheral neuropathy of the right lower extremity is 
currently more accurately rated as moderate incomplete 
paralysis under Diagnostic Code 8521 and a 20 percent 
disability rating should be assigned effective June 2006.  
However, there is no evidence that the Veteran's subjective 
complaints of pain and numbness, as well as objective 
findings of diminished, but still present, sensation in the 
right lower extremity are severe enough to warrant disability 
rating in excess of 20 percent.  

In conclusion, prior to June 2006, a disability rating in 
excess of 10 percent for service connected peripheral 
neuropathy of the right lower extremity is not warranted.  
After June 2006, a disability rating of 20 percent, but no 
higher is assigned for the Veteran's service connected 
peripheral neuropathy of the right lower extremity.  

Also considered by the Board is whether the Veteran's 
hypertension and peripheral neuropathy disabilities warrant 
referral for extraschedular consideration.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The schedular rating criteria for hypertension and peripheral 
neuropathy reasonably describe the Veteran's disability level 
and symptomatology.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The Veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The VCAA duty to notify was satisfied prior to the RO's 
rating decisions by way of a letter sent to the Veteran in 
January 2005 that informed him of what evidence was required 
to substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the Veteran's 
hypertension and peripheral neuropathy of the right lower 
extremity are properly rated, the appeal arises from a claim 
for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board is aware that no medical opinion has been requested 
to evaluate the Veteran's alleged knee disability.  However, 
as there is no medical evidence of record of a current left 
or right knee disability or of a chronic left or right knee 
disability in service, under the facts of this case, the 
Board has no duty to provide a VA examination or obtain a 
medical opinion.

For this same reason, a remand is unnecessary to attempt to 
obtain copies of the Veteran's medical records relating to 
his right knee surgeries.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records, 
Social Security Administration records, and private medical 
records.  The Veteran was also afforded VA general medical 
examinations in March 2005 and June 2006.  

Significantly, the record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to a compensable disability rating for service 
connected hypertension is denied.

Entitlement to a disability rating in excess of 10 percent 
for service connected peripheral neuropathy of the right 
lower extremity is denied prior to June 2006.

Entitlement to a disability rating of 20 percent for service 
connected peripheral neuropathy of the right lower extremity 
is granted effective June 2006.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


